Citation Nr: 1648142	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  07-20 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C.R.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active service from March 1970 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing has been associated with the claims file.

In September 2011, January 2015, and December 2015, the Board remanded the claim for further development.  The most recent remand, in December 2015, instructed the RO to obtain a supplemental medical opinion from a VA clinician to determine the likely etiology of the Veteran's diagnosed respiratory disability.  Pursuant to the Board's December 2015 remand, a supplemental VA opinion was obtained in February 2016.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The February 2016 VA addendum opinion was based upon a complete review of the Veteran's claims file and with consideration of the Veteran's statements, and the VA clinician provided a fully-articulated rationale based on the evidence of record for the conclusions reached.  Consequently, the Board concludes that this medical opinion is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1. The Veteran has current lung disability, diagnosed as pulmonary fibrosis, emphysema and chronic obstructive pulmonary disease (COPD).
 
2. The most competent and probative evidence is against finding that the Veteran's pulmonary fibrosis, emphysema, or COPD is at least as likely as not causally or etiologically related to service, to include as due to asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in June 2005 and March 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Several VA medical examinations and medical opinions were also obtained in the development of this claim.  

The Veteran testified before the undersigned VLJ at a May 2011 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's Travel Board hearing, she was assisted by an accredited representative from the American Legion.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claim on appeal, and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between any current disabilities and service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  The Veteran and her representative indicated that they would attempt to obtain a nexus opinion from her treating physician in support of her claim, and the record was held open an additional 30 days for her to do so.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 ; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In this case, the Veteran has asserted that in-service exposure to mercury and/or asbestosis contributed to her current respiratory disease.  Specifically, she contends that her currently diagnosed pulmonary fibrosis was not solely caused by her emphysema, COPD, or smoking, but that there were other contributing factors not considered, such as her exposure to asbestos and mercury in her job during her thirty years of service.  She asserts that she was exposed to asbestos from 1970 to 1978 while living in the barracks at Fort Hood, Texas, and Fort Bragg, North Carolina, as well as while working in the dental clinic.  She also claims that she directly handled the mercury used for tooth fillings in her capacity as a dental assistant.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Diagnostic indicators include:  dyspnea on exertion; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and, pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods.  M21-1, Part IV, Subpart ii, 2, C, 2, g.

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the United States Court of Appeals for Veterans Claims (Court) observed that there is no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  However, VA issued a circular on asbestos-related diseases that provides some guidelines for considering compensation claims based on exposure to asbestos.  Ultimately the information in the circular has been subsumed into the appropriate sections of VA manual M21-1.  However, as discussed in detail below, the Veteran's current respiratory pathology is not consistent with the pathology found in cases of asbestosis exposure.

Here, VA treatment records reflect that the Veteran was diagnosed as having pulmonary fibrosis, with an element of empysema, and COPD in 2005, and that she underwent a bilateral lung transplant in March 2008.  As such, the first element of service connection, evidence of a current disability, is satisfied.

Further, the Veteran's personnel records and DD Form 214 reflect that her primary specialty in service was "dental specialist" for 17 years.  The Board finds it likely that she was therefore exposed to mercury while working as a dental specialist.  In that regard, the second element of service connection, evidence of an in-service injury, is satisfied.

While the first two elements of service connection have been met, the third element, evidence of a nexus between the current disability and the in-service injury, has not.  The Veteran's available service treatment records do not reveal any treatment for or diagnosis of a chronic respiratory disorder.  Significantly, her March 1990 Report of Medical Examination upon retirement indicated that her lungs and chest were within normal limits.  The Veteran has not asserted that her pulmonary fibrosis and/or COPD began in service, and the medical record does not reflect a definitive diagnosis until 2005, approximately 15 years after her separation from service.  While such length of time between separation from service and diagnosis is not dispositive of the appeal, it is for consideration.  Additionally, pulmonary fibrosis and COPD are not chronic diseases listed under 38 C.F.R. § 3.309, and as such the theory of continuity of symptomatology does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In July 2005, the Veteran underwent a lung biopsy to assess her diagnosed interstitial lung disease of unknown etiology.  The report diagnosed her as having follicular bronchiolitis, and noted that the most striking feature present was lymphoid follicles centered about the airways, vessels and interlobular septa consistent with follicular bronchiolitis, although interstitial fibrosis was absent.  The report explained that follicular bronchiolitis could be found in a variety of conditions including collagen vascular disease, immunodeficiency syndromes, chronic infections, and hypersensitivity reactions, or may be a precursor to lymphocytic interstitial pneumonia.  While not favored, the report stated that early non-specific interstitial pneumonitis would also fall within the differential diagnosis; clinical correlation was required.  

In correspondence received in January 2007, C. R. Young, M.D., a pulmonary specialist at the Womack Army Medical Center at Fort Bragg, indicated that the Veteran developed an inflammatory arthritis and shortness of breath with hypoxemia which was evaluated in the spring of 2005.  Dr. Young explained that the Veteran went on to have or develop follicular bronchiolitis established by open lung biopsy, and that this type of lung disease was seen in association with rheumatoid arthritis and was in no way smoking related.  Dr. Young indicated that the Veteran quit smoking in April 2005 and had some element of emphysema by way of her computerized tomography (CT) scan, but that her primary diagnosis was follicular bronchiolitis associated with rheumatoid arthritis, which was an interstitial lung disease not related to prior tobacco abuse.  

The Veteran was provided with a VA respiratory conditions examination in November 2012, at which time she was diagnosed as having COPD.  The VA examiner acknowledged the previous diagnoses of COPD, initially diagnosed in April 2005, and interstitial lung disease (i.e., pulmonary fibrosis), initially diagnosed in November 2007.  As to the question of whether the Veteran had any respiratory disability that was related to her military service, the VA examiner concluded that the Veteran's smoking did indeed contribute largely to her respiratory conditions and resulted in her bilateral lung transplant.  The examiner emphasized that there was no evidence of chronicity or continuity of care in the years proximal to service for respiratory disabilities.

However, in a January 2015 decision, the Board found that the November 2012 VA examination was inadequate because its conclusions were not consistent with the January 2007 medical opinion of Dr. Young, which concluded that the Veteran's follicular bronchiolitis associated with rheumatoid arthritis was not related to her prior tobacco abuse, and because the VA examiner did not address or attempt to reconcile Dr. Young's conflicting medical opinion.  See 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA is required to conduct an accurate and descriptive medical examination based on the complete medical record).  In addition, in its January 2015 decision, the Board emphasized that the November 2012 VA examiner neglected to consider the Veteran's statements concerning her exposure to asbestos and toxic chemicals such as mercury.  As such, the Board remanded the matter to obtain a supplemental VA opinion.

Pursuant to the Board's January 2015 remand, a supplemental VA opinion was obtained in April 2015 from another VA clinician.  In discussing the Veteran's medical history, the April 2015 VA clinician noted that the pulmonary consultation with Dr. Young found on the July 2005 lung biopsy pathology report noted follicular bronchiolitis, emphysematous change, and focal hemosiderin laden alveolar macrophages, findings which were "not at all consistent" with the fibroblastic foci or collagen deposition seen with asbestos exposure.  The clinician concluded that the Veteran's "pathology does not support asbestosis exposure."  The clinician cited the July 2005 note from Dr. Young which found that the Veteran's shortness of breath and joint pain, emphysema, and severe bronchiolitis were consistent with idiopathic pulmonary fibrosis, but the VA clinician indicated that inflammatory conditions in the setting of pulmonary function testing compromised by inflammation and tobacco abuse could not be delineated without "mere speculation."  The clinician indicated that the Veteran's "30 yr/PPD with COPD" was not seen or treated during her time in the service, and that although her joint pain may have been present off and on during her time in the service, no respiratory condition was shown to be present during her time in the military, and the clinician could find no evidence of an incident to support the onset of a respiratory condition in service.  Rather, the VA clinician indicated that the pulmonary fibrosis and resultant bilateral lung transplant "were multifactorial as the IPF 'Idiopathic Pulmonary Fibrosis' noted in Dr. Young's note suggests it was not caused by or the result of her military service or smoking solely."  The VA clinician opined that the Veteran's respiratory condition was the result of a fibrosis that was idiopathic in nature.  The clinician indicated that the respiratory claim pathology reports did not support changes consistent with those noted with asbestos or mercury exposure.  The clinician further stated that idiopathic pulmonary fibrosis occurred randomly, and to occur more than 10 years after separation "one would have to resort to mere speculation to note a link."  The clinician reiterated that the Veteran's current pathology was inflammatory in nature, and that she had no complaints of an inflammatory nature noted during her 20 years of service or at the time of separation.  The clinician emphasized that no repeated evaluations or assessments of any such claims were noted until more than 10 years after her separation from service, and that the lung biopsy findings did not match those noted with specific chemical exposures.  Finally, the clinician indicated that Dr. Young's notes and the rheumatology notes that followed all suggested an inflammatory nature to the Veteran's lung disease.

Additionally, in a clarification e-mail sent in May 2015, the VA clinician wrote that:

It is clear that the claim is not being solely rejected based on a note by C. R . Young.  The fact that there was no documented treatment in service is a statement of the facts, but again is not the sole basis of a negative opinion.  There is a large gap post service during which there is no evidence to support development of a lung disorder due to possible exposure to asbestosis and mercury. What cannot be ignored are the diagnostic studies -- ct of the chest , and subsequent lung pathology report are not consistent with hall mark findings that would suggest lung disease resulted from asbestosis and mercury exposures.  The social history is significant and cannot be ignored -- 30 years of smoking.  Some cases of IPF are related to systemic disease (which has been documented as being present), and can be synergistic when tobacco abuse occurs for years.

In December 2015, the Board again found that the April 2015 and May 2015 VA opinions were inadequate on the bases that the VA clinician's phraseology appeared to suggest that the Veteran's current respiratory disability could have been caused or aggravated by a variety of environmental factors, and because, although the general tone of the nexus opinion was negative, nowhere in the opinion did the clinician clearly and explicitly provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed respiratory disability had its onset during her active duty service, or was otherwise related to her military service, specifically including other than due to the claimed exposure to asbestos and mercury while performing the duties as a dental assistant in service.  As such, the Board again remanded the matter for a supplemental VA opinion.

Pursuant to the Board's December 2015 Remand, in February 2016, an addendum VA opinion was obtained from the VA clinician who authored the April 2015 and May 2015 opinions.  The clinician opined that, in light of her review of the service and post-service medical evidence of record, the lay statements of record, and a new medical and dental literature search that was completed in preparation of the addendum, there was no link between the Veteran's current respiratory condition and her military service as a dental assistant.  The clinician opined that it was not probable that the Veteran's currently diagnosed respiratory disability had its onset during her active duty service or that it was the result of her military service as a dental assistant on the bases that there was no evidence to support this in any of the military records that were reviewed and no evidence in any of the electronic medical records that related a respiratory disability to her military service, to include exposure to asbestos and mercury exposure. 

The VA clinician additionally explained that she reviewed Dr. Young's statements, treatment records, and pathology report, and found that they did not support the conclusion that the Veteran's  respiratory condition was due to military service.  The July 2005 open lung biopsy pathology report noted follicular bronchiolitis, emphysematous change, and focal hemosiderin-laden alveolar macrophages, findings which were not at all consistent with the fibroblastic foci or collagen deposition seen with asbestosis exposure.  The clinician explained that an inflammatory condition in the setting of pulmonary function tests compromised by inflammation and tobacco abuse could not be delineated without mere speculation, but indicated that the timing, medical evidence, and pathology report clearly affirm no causal relationship to military service.  The clinician acknowledged that even though Dr. Young noted that the condition was not related to tobacco abuse, there was no evidence at all in Dr. Young's opinion to suggest that the Veteran's lung disease was a result of anything related to her military service or her work as a dental assistant.  The clinician emphasized that no such evidence of a causal relationship was evident in any of the medical or dental literature that was searched, and that no respiratory condition was shown to be present during her time in the military service.

In researching for this addendum opinion, the VA clinician consulted the chief of the Fayetteville VA Medical Center dental clinic (who possessed 39 years of dental experience) to review the Veteran's case and the evidence presented.  The dental clinic chief indicated that he did not know of any precedence or cases identified in the dental literature for any such causal relationship between mercury exposure and the Veteran's current respiratory disorder.  The dental clinic chief  acknowledged that the Veteran was likely exposed to mercury in her capacity as a dental assistant, as most were prior to precapsulated doses, but indicated that asbestos exposure would be unlikely unless the Veteran was a laboratory technician, and even then such exposure would have been minimal in nature.  The dental clinic chief stated that he knew of no link between mercury exposure and lung conditions.  As such, the VA clinician concluded that there was no medically or dentally sound evidence upon which she could opine favorably in this claim, as the Veteran's pathology report from her lung biopsy did not match that which is seen with asbestos exposure.

With regard to the February 2016 VA examination addendum, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In this case, the VA clinician reviewed the claims file and explicitly referenced the Veteran's lay statements, the correspondence from Dr. Young, and relevant treatment records.  The clinician's opinions were informed by a comprehensive review of the claims file as well as consultations of the relevant medical literature and a VA dental clinic chief.  Accordingly, the Board finds that the February 2016 opinion is adequate and highly probative in nature. 

Although the Veteran claims that she has respiratory disability that is related to exposure to mercury and/or asbestos, the Board concludes in this case that a layperson without medical training in the field of pulmonology, such as the Veteran, is not qualified to render medical opinions regarding the etiology of a respiratory condition.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the cause of a respiratory condition, in relation to mercury and/or asbestos exposure, is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board finds that the question of whether the Veteran's exposure to mercury and/or asbestos caused her current respiratory disability does not lie within the range of common experience or common knowledge, but requires medical experience or knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of her respiratory disability, and therefore his assertions that asbestos exposure in service was a relevant causative factor for his current respiratory disability is not competent evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that there is no probative medical nexus opinion of record which links the Veteran's current respiratory disabilities to her period of active duty service, to include exposure to mercury and/or asbestos.  As emphasized by the VA clinician in February 2016, even though Dr. Young's January 2007 correspondence opined that the Veteran's follicular bronchiolitis was an interstitial lung disease not related to prior tobacco abuse, it never related the Veteran's disability to her period of active duty service.  Rather, Dr. Young clearly indicated that the Veteran's follicular bronchiolitis was associated with rheumatoid arthritis.  

As such, absent a probative medical nexus, the criteria for service connection are not met in this case.  Davidson, 581 F.3d at 1315-16.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  For that reason, service connection for a respiratory disability is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


